DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/11/22 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph, the PCT priority information should be listed.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robotic surgery system” in claim 1 with support in published paragraph [0030]; “motion tracking system” in claims 8, 10, 30, and 36 with support in [0035]; and “image guided surgery system” in claim 24 with support in [0052].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, ‘patent’ should be ‘patient’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 24, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, dependency should be change to claim “3” (the claim is examined as if it depends from claim 3).
In claim 24, line 2, ‘the surgical area’ and ‘the patient’ lack antecedence.
In claim 30, line 3, ‘the end effector’ lacks antecedence. In line 10, ‘the orientation’ and ‘an end’ should be ‘an orientation’ and ‘the end’ to clearly correspond to other recited terms as they are introduced. In line 11, ‘the contour’ lacks antecedence.
In claim 34, line 2, ‘an image’ should be ‘the image’ as the term is previously set forth. In line 5, ‘the surrounding tissue’ lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-7, 10, 24, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al (US Pub 2015/0335480 -cited by applicant).
Alvarez discloses a method for defining a boundary surface for a robotic surgery system [0052, Figs 5A, 5B; see the robot surgery system], comprising:
identifying at least a portion of a skin surface of a patent in an image dataset of the patient’s anatomy [0060-0062, Figs 5B, 8; see the imaging of the sclera which is an outer skin of the eye];
generating a boundary surface based on the identified skin surface [0063, Fig 5B; see the analysis of the image for boundaries and contours]
registering the image dataset and the boundary surface within a patient coordinate system [0063, Figs 5B, 9; see the mapping in x- and y-coordinates]; and
controlling a robotic arm to prevent at least a portion of the robotic arm from crossing the boundary surface [0067, Fig 5B; see the robotically enforced barrier].
Re claim 5: The boundary surface corresponds to the skin surface of the patient [0060; see the imaging of the sclera which is an outer skin of the eye].
Re claim 6: The boundary surface comprises a virtual three-dimensional surface that is offset from the skin surface of the patient [0067; see the specified minimum distance]. 
Re claim 7: At least a portion of the boundary surface is extrapolated from the at least a portion of the skin surface identified in the image dataset [0060; see the operative region that is extrapolated].
Re claim 10: At least one of: (i) controlling the robotic arm comprises using the inverse kinematics of the robotic arm to compute a motion path for the robotic arm that avoids crossing the boundary surface [0065; see the kinematics that are determined by the system, indicating that inverse kinematics are utilized]
Re claim 24: Alvarez discloses a method of operating a robotic arm in a surgical robotic system, comprising: defining a virtual three-dimensional volume over the surgical area of the patient within a patient coordinate system of an image guided surgery system [0060-0062, Figs 5B, 8; see the imaging of the sclera which forms as a virtual boundary and which is 3D]; tracking a location of the robotic arm within the patient coordinate system [0039; see the tracking of the arm using sensors at the joints]; determining whether a portion of the robotic arm is located within the virtual 3D volume [0067, Fig 5B; see the determination of the location of the tool and boundary]; and modifying an operating mode of the robotic arm based on the determination of whether a portion of the robotic arm is located within the virtual three-dimensional volume [0067; see, for example, that when the arm is positioned within the volume (i.e. not having crossed the boundary and thereby being within an exterior boundary), the arm enters a warning mode].
Re claim 25: Autonomous motion of the robotic arm is only enabled in response to determining that at least a portion of the robotic arm is located within the three-dimensional volume [0067; see that when the arm is within the volume (i.e. not having crossed the boundary and thereby being within an exterior boundary), the arm is robotically controlled autonomously].
Re claim 29: Alvarez discloses a method for performing robot assisted surgery [0052, Figs 5A, 5B; see the robot surgery system], comprising: 
identifying a surface of an anatomical feature within the body of a patient in an image dataset of the patient’s anatomy [0060-0062, Figs 5B, 8; see the imaging of the sclera which is an outer skin of the eye]; 
registering the image dataset within a patient coordinate system [0063, Figs 5B, 9; see the mapping in x- and y-coordinates]; 
generating a virtual three-dimensional surface corresponding to the surface of the anatomical feature of the patient outside of the body of the patient within the patient coordinate system [0063, Fig 5B; see the analysis of the image for boundaries and contours which correspond to the 3D surface of the sclera]; and 
controlling a robotic arm to provide haptic feedback to a user as a portion of the robotic arm is moved over the virtual three-dimensional surface [0067, Fig 5B; see the robotically enforced barrier].
Re claim 30: At least one of: (1) the robotic arm is controlled to provide at least one of increased resistance and a vibration of the robotic arm as the user pushes the end effector down against the virtual surface [0034; see the coupling with haptic devices which provide for increased resistance and vibration].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US Pub 2015/0335480 -cited by applicant), as applied to claims 1 and 30, in view of Bowling et al (US Pub 2014/0276943 -cited by applicant)
Re claims 2, 8, 9, 36: Alvarez discloses all features including controlling the robotic arm comprises determining at least one of the position and orientation of the robotic arm within the patient coordinate system by tracking one or more marker devices fixed to the robotic arm [0039; see the joint sensors as marker devices to determine position and orientation of the robot arm], but does not disclose the image dataset comprises at least one of a 3D x-ray CT reconstruction and a 3D MRI dataset or that registering the image dataset and the boundary surface comprises correlating the image dataset and the boundary surface with a patient position that is determined using a motion tracking system that determines the position and orientation of the robot arm within the patient coordinate system. However, Bowling teaches of generating virtual boundaries for a surgical procedure wherein the image dataset comprises at least one of a 3D x-ray CT reconstruction and a 3D MRI dataset [0044; see the CT or MRI scans] and that registering the image dataset and the boundary surface comprises correlating the image dataset and the boundary surface with a patient position that is determined using a motion tracking system that determines the position and orientation of the robot arm within the patient coordinate system [0055-0060; see the motion tracking system used to correlate the virtual boundary with the image dataset]. It would have been obvious to the skilled artisan to modify Alvarez, to use the imaging and motion tracking as taught by Bowling, in order to improve the guidance of the surgical navigating relative to the anatomy.

Claims 3, 4, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al (US Pub 2015/0335480 -cited by applicant), as applied to claims 1 and 30, in view of Deuerling-Zheng et al (US Pub 2015/0279084)
Re claims 3, 4, 34: Alvarez discloses all features except for applying an image segmentation process to the image dataset that include a thresholding operation based on radiodensity values associated with different portions of the image dataset, and wherein the image dataset comprises an x- ray image dataset, and the surface of the anatomical feature is identified by applying an image segmentation process to the image dataset that comprises calibrating radiodensity values associated with different tissue types and applying a thresholding algorithm to the image dataset to identify transition points between the anatomical feature and the surrounding tissue. However, Deuerling-Zheng teaches of a C-arm X-ray device with the technique including applying an image segmentation process to the image dataset that include a thresholding operation based on radiodensity values associated with different portions of the image dataset, and wherein the image dataset comprises an x- ray image dataset, and the surface of the anatomical feature is identified by applying an image segmentation process to the image dataset that comprises calibrating radiodensity values associated with different tissue types and applying a thresholding algorithm to the image dataset to identify transition points between the anatomical feature and the surrounding tissue (see claim 8 wherein segmenting comprises categorizing a 3D dataset based on radiodensity thresholds into a first portion and second portion corresponding to different tissue types). It would have been obvious to the skilled artisan to modify Alvarez, to include the segmentation technique as taught by Deuerling-Zheng, in order to facilitate the identification of the surface from which the boundary is based.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793